Case 1:21-cv-01970-DLF Document 1-4 Filed 07/20/21 Page 1of6

EXHIBIT D
Case 1:21-cv-01970-DLF Document 1-4 Filed 07/20/21 Page 2 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

SRUJANA BUDDE

7863 River Rock Way
Columbia, MD 21044
Case No.

 

Plaintiff,

UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICES
20 Massachusetts Avenue, NW
Washington, DC 20529;

TRACY RENAUD, in her

Official Capacity, Acting Director,

U.S. Citizenship and Immigration Services,
U.S. Department of Homeland Security;

20 Massachusetts Avenue, NW
Washington, DC 20529

CONNIE NOLAN, in her Official Capacity,
Acting Associate Director, USCIS

' Service Center Operations Directorate,

20 Massachusetts Avenue, NW
Washington, DC 20529

DAVID PEKOSKE, in his Official
Capacity, Acting Secretary, U.S.
Department of Homeland Security,
245 Murray Lane, SW
Washington, DC 20528

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY

245 Murray Lane, SW

Washington, DC 20528

Defendants.

see Nee Ne Ne Ne Ne ee ee ae ae ae ae ae ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Se

 
Case 1:21-cv-01970-DLF Document 1-4 Filed 07/20/21 Page 3 of 6

AFFIDAVIT OF SRUJANA BUDDE
I, Srujana Budde, hereby state that:

l. [am a citizen of India and a resident of Columbia, Maryland. My spouse is Sainath
Bandari who is in E-3 status and working for Hallmark Global Technologies Inc., a leading
information technology and services company.

2. We have two children, who are both U.S. citizens.

3. I first arrived in the United States on May 22, 2008, in a valid E-3D status, as the
dependent of my spouse.

4, I applied for and received my first E-3D Employment Authorization Document
(“EAD”), which was valid from October 08, 2008 to May 02, 2009.

a Subsequently, I applied early for and received seven (7) more E-3D EAD cards.

6. I have been work-authorized nearly continuously based on my first eight (8) E-3D
EAD cards, from October 8, 2008 to January 14, 2021.

7. As before, I applied early for my ninth E-3D EAD renewal, which is still pending
with U.S. Citizenship and Immigration Services (USCIS).

8. I filed my E-3D extension and E-3D EAD renewal applications concurrently with
my husband’s E-3 extension petition. His E-3 extension petition has already been approved
through February 28, 2023. My E-3D extension and E-3D EAD renewal applications are still

pending.
9, My E-3D status expired on February 28, 2021 and my work authorization expired

on January 14, 2021.

10. In reliance on my work authorization afforded by law under the immigration

regulations, I had taken on very important work in May 2011 as a Senior Cache Developer for
Case 1:21-cv-01970-DLF Document 1-4 Filed 07/20/21 Page 4 of 6

Comprehensive Consulting Solutions, LLC., a leading provider of Information Technology (IT)

services and products. Comprehensive Consulting Solutions, LLC., was my direct employer, and

I was placed on a critical project for Comprehensive Consulting Solutions, LLC’s client, LKQ

Corporation, the leading provider of alternative and specialty parts to repair and accessorize

automobiles and other vehicles.

11.

As a Senior Cache Developer for Comprehensive Consulting Solutions, LLC.’s

client, LKQ Corporation from May 2011 until my termination in January 2021 when my current

EAD expired, I had the following responsibilities:

12.

Evaluated new technologies, designed new reports using Zen application framework.
Provided a simple way to rapidly create complex, data-rich Web applications by
assembling pre-built object components using Cache Studio.

Researched and recommended using Zen, and Zen UI in other UI projects as reporting
tool for better analysis and performance.

Responsible for coding Html, JavaScript, CSS for Front-end screen design.
Developed back end and front-end coding using JavaScript and Cache class methods.
Analyzed how to use hierarchical class method names for sub classes.

Developed new module in Project X to track the travel expenses and status of the
product.

Generated web service requests through SOAP and raw XML, and parsed the responses
in ISON format for easier display.

Provided a provision to retrieve Excel reports on any UI Screen.

Presented usage of new technologies like JSON, Zen, Zen reporting tools in the projects
and its benefits to the team.

Added new file upload module to the project using JQuery File Upload Widget.
Converted all source data files to Cache by writing cache object programs.

Created common function to get all the files dynamically to run at once.

Documented the mapping of tables based on the data given.

Converted all source data files to Cache by writing cache object programs

I began working for Comprehensive Consulting Solutions LLC.’s in May 2011.

However, Comprehensive Consulting Solutions LLC had to terminate my employment on January

15, 2021, because I no longer had work authorization as my previous E-3D EAC expired and my

E-3D extension and E-3D EAD renewal applications are still pending.
Case 1:21-cv-01970-DLF Document 1-4 Filed 07/20/21 Page 5 of 6

13. In reliance on my timely and nearly continuously granted EADs beginning from
October 8, 2008, my husband and I took on financial obligations based upon our two incomes. My
income with Comprehensive Consulting Solutions LLC. had been more than $6300 per month.
My husband receives an income of approximately $10,000 per month.

14. We have a total of approximately $9,660 in monthly obligations for our family of
four, including a mortgage of $2845, homeowner’s insurance of $807, utilities (gas/electricity) of
$164, car payments of $424, car insurance of $500, health insurance of $1400, cable/internet
expenses of $80, phone expenses of $40, food expenses of $2000, child care expenses of $1200,
and additional miscellaneous expenses of $200. This leaves us with a minimal margin to buy any
miscellaneous items required for the house or even for our children. It is getting extremely difficult
for my family to make ends meet in these pandemic times.

15, I have not been able to work since my work authorization expired on January 14,
2021, and over the last six months, we have exhausted nearly all of our savings since only my
husband is currently working.

16. Our family has already suffered more than a $6300 monthly shortfall in income due
to the termination of my employment at Comprehensive Consulting Solutions LLC., resulting from
my EAD renewal not being approved by January 14, 2021. To avoid default on our financial
obligations, we have had to withdraw our savings, which has depleted our savings rapidly and has
left my husband and I without any reserves in case of emergency. This places us in a terrible
situation during a pandemic. My husband and IJ are scared that we may be forced to default on
some of our financial obligations unless my EAD renewal application is approved soon.

17. I have not been eligible for unemployment payments, because in order to receive

unemployment compensation, I must seek work but in order to seek work I must be authorized to
Case 1:21-cv-01970-DLF Document 1-4 Filed 07/20/21 Page 6 of 6

work. I have lost income of more than $6300 per month while I remain unauthorized to work. I
have lost this money irrevocably.

18. Apart from financial hardship, my family and I are going through a lot of mental
trauma. We have been waiting for 8 months since the filing of my E-3D and E-3D EAD
applications and have not seen any movement. There has been no update so far and no future signs
of development as the processing times posted by USCIS keep retrogressing. I have even seen
many EAD applications which are already approved even though those applications were filed
after mine. Hence, USCIS is not actually processing EAD applications based on the order in which
they were filed.

19. Ihave tried to request expedited processing for my E-3D application; however, my
requests have been denied by USCIS. |

20. This unprecedented delay in the processing of my E-3D EAD application has been

causing a lot of havoc and stress on my mental health, especially during the COVID-19 pandemic.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: July 19, 2021 ne

Srujana Budde

 
